 

  
   
       
     
   
   
   
   
 
      
     
      

  

Toute Honor:
Misso LED Silverstein

MHAY 18 an ay

MY Lite took CN gandetiite \USF of
What \happesed As mT
Scout mwasver [BBB woud get me
i) Benk OVD Cred 4 # lock at
DRiE books 5 done FE// AN Y2OMEBIE
obrsV/” 3% #¥ ge. Z becemé A \cohic.,As t

ok OWE \ become = full Aleohic, /
Foe Atouwd SHE cemre DU. DOL
. lose CARS o Cour€é Cost, Soop ARS
7e fre? oft; Ls cons HortEeless R Yks-
. Tour Henler, Pou, CA SAKE His tore,
Uke phe coloeed women, Who tok
Qows He K.K.K. AAO ths B.S.A.

pas BBi\WViow Dllacs » Rockwell
Protu res, LxsuNe piuipd havea gs onL.
Se, Please Your Honor, TOKE PAE IW
pow fo flere last pawaly? tog us
[ese Nonsry feople.. (50> pe usith fou
AS You help 4s: Wav fou

Vy 177 2

a

 
   

 
